DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s preliminary amendment filed April 3, 2020 is acknowledged.

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
From claim 2, elect one additional embodiment from (i)-(xxv), or a defined set of additional embodiments from (i)-(xxv).  Please note that (v) and (vi) appear to be duplicates of each other.
If (vii) is elected in claim 2, elect one polypeptide from (vii) selected from hormone, growth factor, receptor, antibody, cytokine, receptor ligand, transcription factor and enzyme.
If (vi) is elected in claim 2, then elect one additional embodiment from claim 19, from (i)-(xvii), or a defined set of additional embodiments from (i)-(xvii).
If (xiv) is elected in claim 2, then elect one additional embodiment from claim 22, from (i)-(vii), or a defined set of additional embodiments from (i)-(vii).
If (xiv) is elected in claim 2, then elect one additional embodiment from claim 23, from (i)-(viii), or a defined set of additional embodiments from (i)-(viii).
Based on the elections above, claim 62 may or may not be examined.  If the method steps in claim 62 match those elected in claim 2, 19, 22, and 23, respectively, then claim 62 will be examined.
From claim 74, elect one additional embodiment from (i)-(xxii), or a defined set of additional embodiments from (i)-(xxii).
If (viii) is elected from claim 74, then elect one polypeptide from (viii) selected from hormone, growth factor, receptor, antibody, cytokine, receptor ligand, transcription factor and enzyme.
If (xv) is elected from claim 74, then elect one additional embodiment from (i)-(ii), or elect the set of (i) and (ii).
If (xvi) is elected from claim 74, then elect one additional embodiment from (i)-(ii), or elect the set of (i) and (ii).
The species are independent or distinct.  The additional embodiments of the methods are distinct because they do not encompass the same scope of subject matter, requiring additional reagents or steps.  The polypeptides are distinct because they have different structures and functions.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 73 generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because the species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.


Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



/STACY B CHEN/Primary Examiner, Art Unit 1648